Exhibit 99.1 FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces First Quarter Results of Operations. Naperville, IL, May 7, 2010.Chicago Rivet & Machine Co. (NYSE Amex, symbol: CVR) today announced results for the first quarter of 2010 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Three Months Ended March 31 Net sales $ $ Income (loss) before income taxes ) Net income (loss) ) Net income (loss) per share ) Average shares outstanding (All figures subject to year-end audit) Contact: Kimberly A. Kirhofer Chicago Rivet & Machine Co. (630) 357-8500
